Dismissed and Opinion Filed November 14, 2012




                                                In The
                                      (Court Df Apprats
                              iTjftI Bistrirt of iIrxas at Dallas
                                         No. 05-11-01268-CR
                                         No. 05-11-01269-CR

                                  TIEN JUNG KUO, APPELLANT

                                                   V.

                                THE STATE OF TEXAS, APPELLEE

                          On Appeal from the Criminal District Court No. 3
                                       Dallas County, Texas
                          Trial Court Cause Nos. F10-55962-J, F10-55963-J

                                  MEMORANDUM OPINION
                       Before Chief Justice Wright and Justices Bridges and Myers

       Appellant has filed a motion to dismiss the appeals. Appellant's counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and that this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                         PER CURIAM

Do Not Publish
TEX. R. APP.   P. 47